Exhibit 99.1 INVESTOR CONTACT: MEDIA CONTACTS: Elan Chris Burns Ph: 800-252-3526 David Marshall Ph: 353-1-709-4444 Elan Miriam Mason Ph: 650-278-7113 (onsite) or Mary Stutts Ph: 650-794-4403 Biogen Idec Eric Hoffman Ph: 617-679-2812 Biogen Idec Shannon Altimari Ph: 617-914-6524 SUBSET DATA FROM TWO RANDOMIZED PHASE 3 TRIALS SHOW TYSABRI® SIGNIFICANTLY IMPROVES HEALTH-RELATED QUALITY OF LIFE FOR CROHN’S DISEASE PATIENTS WITH PRIOR EXPOSURE OR INADEQUATE RESPONSE TO ANTI-TNFα THERAPY Dublin, Ireland; Chicago, IL – May 31, 2009 – Elan Corporation, plc (NYSE: ELN) and Biogen Idec (NASDAQ:
